         Case 2:12-md-02323-AB Document 10973 Filed 01/27/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: NATIONAL FOOTBALL LEAGUE              No. 2:12-md-02323-AB
    PLAYERS’ CONCUSSION INJURY
    LITIGATION                                   MDL No. 2323


    THIS DOCUMENT RELATES TO:                    Hon. Anita B. Brody
    A.G.
    SPID: 260006736

                                           ORDER

        AND NOW, this 27th day of January, 2020, it is ORDERED that on or before

February 3, 2020, Retired NFL Player A.G. must SHOW CAUSE why his Motion to

Amend/Correct (“Rule 60(b) Motion”) (ECF No. 10817) should not be denied for lack of

jurisdiction. 1



                                            _s/ ANITA B. BRODY, J.
                                            ANITA B. BRODY, J.




Copies VIA ECF       01/27/2020




1
  A.G. filed the Rule 60(b) Motion on August 22, 2019, while his related appeal was pending in
the Third Circuit. In a September 3, 2019 letter, the NFL argued that this Court should
summarily deny the motion for lack of jurisdiction, asserting that A.G.’s appeal divested this
Court of jurisdiction. ECF No. 10828. In a September 9, 2019 letter, A.G. agreed that this Court
lacks jurisdiction over the Rule 60(b) Motion and asked the Court to “not consider the issues
raised” by the motion until A.G. submitted a “follow-up” motion for an indicative ruling under
Federal Rule of Civil Procedure 62.1. ECF No. 10835. More than four months have since
passed with no further action from A.G.
